Allen, J.
For an alleged fault, the teacher excluded or suspended the plaintiff from school until he should receive the permission of the school committee to return. The school committee continued such suspension, and would not allow the plaintiff to return to the school until he should apply to some one of them for permission to return, and promise to do his best at school. This assumed that he had been guilty of a fault, and required from him a virtual acknowledgment thereof. His father applied to the school committee for a hearing by them upon the matter of the plaintiff’s alleged misconduct, and the question of fact involved therein. The committee refused to give such hearing.
It is well settled that a teacher has no authority to exclude a child permanently from school, unless such teacher .acts under the order of the school committee. This authority is vested in the school committee, to whom a parent must appeal in case *462of a teacher’s refusal to instruct a child. It is the act of the school committee of which the plaintiff complains. Ho question arises as to the extent of a teacher’s authority, because the permanent exclusion of the plaintiff was not the teacher’s act.
If a school committee acts in good faith in determining the facts in a particular case, its decision cannot be revised by the courts. Watson v. Cambridge, 157 Mass. 561. Davis v. Boston, 133 Mass. 103. Hodgkins v. Rockport, 105 Mass. 475. Sherman v. Charlestown, 8 Cush. 160. But the power of exclusion is not a merely arbitrary power, to be exercised without ascertaining the facts. In all the cases heretofore decided by this court the essential facts were not in dispute. In the present case the facts were in dispute, and a hearing was asked for on the question of fact, and it was refused. Under these circumstances, the permanent exclusion of the plaintiff from school was unlawful. The school committee should have given the plaintiff or his father a chance to be heard upon the facts, or, in other words, should have listened to his side of the case. The plaintiff was therefore entitled to maintain an action against the town. Pub. Sts. c. 47, §§ 4, 12.
Such action is not defeated by the finding of the court that the plaintiff was disrespectful to the teacher. The effect of.this finding upon the question of damages is not now before us.

Exceptions sustained.